DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7-11-2019, 7-11-2019, 3-18-2021, and 4-20-2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, the original disclosure as filed does not provide sufficient written description that supports or describes the limitations directed towards a “the activation valve is opened and the first pressure space is hydraulically separated from the pressure medium reservoir”.
The original disclosure as filed does not disclose any “activation valve” that is opened to “hydraulically separate” the “first pressure space” from the “pressure medium reservoir”. 
Page 2, lines 18-19 of the original disclosure as filed states: 
“the activation valve is opened and the first pressure space is hydraulically separated from the pressure medium reservoir”, emphasis added.
However, the remaining parts of the original disclosure fails to define any “activation valve” that is opened to “hydraulically separate” the “first pressure space” from the “pressure medium reservoir”. The original disclosure as filed does not provide any reference number for the “activation valve”, and the recited “activation valve” is not defined or illustrated in any of the drawings.
Furthermore, the Examiner notes that it was well-known in the art at the time of the invention that a valve is opened to hydraulically connect different passages and/or pressure chambers. However, the above cited section on page 2, lines 18-20 of the original disclosure as filed appears to state that two different spaces are “hydraulically separated” by opening a valve, which is contradictory to what is known in the art. The original disclosure as filed does not provide sufficient written description that supports opening an “activation valve” to “hydraulically separate” the “first pressure space” from the “pressure medium reservoir” as claimed. 
Claim 1 defines the invention in functional language by specifying a desired result, such as opening an “activation valve” to “hydraulically separate” the “first pressure space” from the “pressure medium reservoir”, but the specification does not sufficiently identify how the inventor has devised the function of using an “activation valve” to be performed or the result of using the “activation valve” to be achieved. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.
It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claim 1 are rejected for similar reasons as set forth in the rejection above. 

Regarding claim 15, the original disclosure as filed does not provide sufficient written description that supports or describes the limitations directed towards a “surface switchover”.
The original disclosure as filed is devoid of any descriptions that define a ”surface switchover”. Furthermore, the original disclosure as filed fails to associate the “surface switchover” with any specific procedures, phenomena, and/or actions that could possibly define a “surface switchover”.  Furthermore, the original disclosure as filed fails to associate the “surface switchover” with any specific physical structures, and fails to define what is being “switched over”. Therefore, the original disclosure as filed does not contain any written description that discloses how to define, determine and/or perform a “surface switchover”. 
Additionally, the prior art DE 10 2011 080 312 cited in the original disclosure as filed on page 2, line 2, does not recite a “surface switchover” in any capacity.
Claim 15 defines the invention in functional language by specifying a desired result, such as using a “surface switchover” during a forward stroke of a piston, but the specification does not sufficiently identify how the inventor has devised the function of using a “surface switchover” to be performed or the result of using the “surface switchover” to be achieved. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.
It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claim 15 are rejected for similar reasons as set forth in the rejection above. 


Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Regarding claim 1, the specification does not provide any descriptions/algorithms/processes that would enable one of ordinary skill in the art to perform the limitations directed towards “the activation valve is opened and the first pressure space is hydraulically separated from the pressure medium reservoir”.
The original disclosure as filed does not disclose any “activation valve” that is opened to “hydraulically separate” the “first pressure space” from the “pressure medium reservoir”. 
Page 2, lines 18-19 of the original disclosure as filed states: 
“the activation valve is opened and the first pressure space is hydraulically separated from the pressure medium reservoir”, emphasis added.
However, the remaining parts of the original disclosure fails to define any “activation valve” that is opened to “hydraulically separate” the “first pressure space” from the “pressure medium reservoir”. The original disclosure as filed does not provide any reference number for the “activation valve”, and the recited “activation valve” is not defined or illustrated in any of the drawings.
Furthermore, the Examiner notes that it was well-known in the art at the time of the invention that a valve is opened to hydraulically connect different passages and/or pressure chambers. However, the above cited section on page 2, lines 18-20 of the original disclosure appears to state that two different spaces are “hydraulically separated” by opening a valve, which is contradictory to what is known in the art. Therefore, the original disclosure as filed cannot enable one of ordinary skill in the art to make and use the invention as claimed. 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards vehicle brake systems, which requires a clear understanding of how specific information is processed in order to perform specific braking control. The nature of the invention is attempting to implement a specific system configuration as a new way to perform vehicle braking control. The state of the prior art is continuously evolving, wherein the evolution in vehicle brake systems, is directed towards improvements in driving comfort and safety. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of vehicle brake systems continues to open up new areas of research and innovation. Therefore, a sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art beyond the known teachings of the prior art.  However, due to the deficiencies of the current specification set forth in the rejection above, one of ordinary skill in the art would not be able to make and use the invention as claimed, and would have to guess how to perform the recited steps of using and/or performing opening an “activation valve” to “hydraulically separate” the “first pressure space” from the “pressure medium reservoir”. Based on the level of predictability in the art of vehicle brake systems, one of ordinary skill in the art would not be able to accurately guess the missing steps and missing information directed towards opening an “activation valve” to “hydraulically separate” the “first pressure space” from the “pressure medium reservoir” in order to properly make and use the invention.
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle brake systems would understand fundamental concepts based on known methods and techniques related to vehicle brake control. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known vehicle brake system in a specific manner. The current specification merely recites an end result of using and/or performing a “surface switchover” without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to open an “activation valve” to “hydraulically separate” the “first pressure space” from the “pressure medium reservoir” as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the current specification.
With regards to the existence of working examples, working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to opening an “activation valve” to “hydraulically separate” the “first pressure space” from the “pressure medium reservoir” as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. Therefore, the examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
Any claims dependent upon claim 1 are rejected for similar reason as set forth in the rejection above. 

Regarding claim 15, the specification does not provide any algorithms/processes that would enable one of ordinary skill in the art to implement and/or perform a “surface switchover”.
The original disclosure as filed is devoid of any descriptions that define a ”surface switchover”. Furthermore, the original disclosure as filed fails to associate the “surface switchover” with any specific procedures, phenomena, and/or actions that could possibly define a “surface switchover”.  Furthermore, the original disclosure as filed fails to associate the “surface switchover” with any specific physical structures, and fails to define what is being “switched over”. Therefore, the original disclosure as filed cannot enable one of ordinary skill in the art at the time of the invention to define, determine and/or perform a “surface switchover”. 
Additionally, the prior art DE 10 2011 080 312 cited in the original disclosure as filed on page 2, line 2, does not recite a “surface switchover” in any capacity.
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards vehicle brake systems, which requires a clear understanding of how specific information is processed in order to perform specific braking control. The nature of the invention is attempting to implement a specific system configuration as a new way to perform vehicle braking control. The state of the prior art is continuously evolving, wherein the evolution in vehicle brake systems, is directed towards improvements in driving comfort and safety. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of vehicle brake systems continues to open up new areas of research and innovation. Therefore, a sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art beyond the known teachings of the prior art.  However, due to the deficiencies of the current specification set forth in the rejection above, one of ordinary skill in the art would not be able to make and use the invention as claimed, and would have to guess how to perform the recited steps of using and/or performing a “surface switchover”. Based on the level of predictability in the art of vehicle brake systems, one of ordinary skill in the art would not be able to accurately guess the missing steps and missing information directed towards defining a “surface switchover” in order to properly make and use the invention.
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle brake systems would understand fundamental concepts based on known methods and techniques related to vehicle brake control. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known vehicle brake system in a specific manner. The current specification merely recites an end result of using and/or performing a “surface switchover” without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the “surface switchover” as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the current specification.
With regards to the existence of working examples, working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a “surface switchover” as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. Therefore, the examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
Any claims dependent upon claim 15 are rejected for similar reason as set forth in the rejection above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, line 26, the claim language “the activation valve” is unclear and renders the claim language ambiguous. 
There is no antecedent basis for “the activation valve”. Claim 1 defines “a first and a second pressure activation valve”, however, it is unclear if “the activation valve” is defining a new activation valve or if the “the activation valve” is referring to one of the “first and a second pressure activation valve”. Furthermore, it is unclear which one of the first and second “pressure activation valves” are being referenced.
Furthermore, the claim language “the activation valve is opened and the first pressure space is hydraulically separated from the pressure medium reservoir” is unclear and renders the claim language ambiguous. 
Specifically, it is unclear if the claim language is directed towards suggesting that the “first pressure space” is hydraulically separated from “the pressure medium reservoir” as a result of opening the “activation valve”, or if the hydraulic separation is not related to opening of the “activation valve”. Furthermore, it is unclear how two spaces can be separated by opening a valve that appears to be hydraulically connecting them. 
For the purposes of examination only, the Examiner has interpreted the above claim language to mean that “the activation valve” encompasses any valve that can be activated, including, but not limited to, either one of the “first and a second pressure activation valve”, wherein the opening of the activation valve may or may not be solely responsible for “hydraulically separating” the “first pressure space” from “the pressure medium reservoir”.
Any claims dependent upon claim 1 are rejected for similar reasons as set forth in the rejection above, wherein the dependent claims do not cure the deficiencies of claims 1.

Further regarding claim 1, there is no antecedent basis for “the pressure modulation device”. 
For the purposes of examination only, the Examiner has interpreted that “the pressure modulation device” and the “the pressure modulation unit” are referring to the same claim element.
Any claims dependent upon claim 1 are rejected for similar reasons as set forth in the rejection above, wherein the dependent claims do not cure the deficiencies of claims 1.


Regarding claim 15, the claims language “surface switchover” is unclear and renders the claims language ambiguous. 
In particular, it is unclear what surface is being “switched over”, and it is unclear what specific physical actions are associated with a “surface switchover”. Furthermore, the original disclosure as filed does not define a “surface switchover” beyond its title. 
For the purposes of examination only, the Examiner has interpreted that a “surface switchover” is associated in some way with using a piston with respect to two different pressure chambers as disclosed in the prior art of record. 
Any claims dependent upon claim 15 are rejected for similar reasons as set forth in the rejection above. 

Regarding claim 16, the claim language “a method as claimed in claim 1” is unclear and renders the claim language ambiguous. 
In particular, claim 16 appears to be written as an independent claim but it is dependent upon claim 1. It is unclear how many of the steps/limitations in claim 1 are inclusive and/or required in claim 16. It is unclear if claims 16 requires at least one of the steps/ limitations of claim 1 or all of the steps/limitations of claim 1. 
For the purposes of examination only, the Examiner has interpreted that at least one of the limitations of claim 1 are required for claim 16.

Claim limitation “means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The original disclosure as filed is devoid of any structure that performs the function in the claim. For the purposes of examination only, the Examiner has interpreted that the structures of the prior art of record anticipates the recited “means”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication No. 2017/0144644) in view of Knechtges (US Publication No. 2015/0344012).
Regarding claim 1, Kim teaches A method for operating a brake system for motor vehicles (see at least para.[0010]) comprising: 
a) hydraulic wheel brakes (see at least para.[0007]), wherein two wheel brakes are hydraulically assigned to a first brake circuit (see at least para.[0012], “a first hydraulic circuit including first and second branching flow paths which branch from the second hydraulic flow path and are connected to two wheel cylinders”) and two wheel brakes are hydraulically assigned to a second brake circuit (see at least para.[0012], “a second hydraulic circuit including third and fourth branching flow paths which branch from the third hydraulic flow path and are connected to two wheel cylinders, respectively”); 
b) a pressure medium reservoir-which is under atmospheric pressure (see at least para.[0177], “the pressure in the reservoir 30 is provided as atmospheric pressure”); 
c) an electronic control unit (see at least para.[0064], “electronic control unit (ECU)”); 
d) a pressure modulation unit (see at least para.[0064], “a hydraulic control unit 200”) for setting wheel-specific brake pressures (see at least para.[0064], “controlling a hydraulic pressure flow delivered to the wheel cylinder 40 that is provided at each of the wheels RR, RL, FR, and FL”), which are derived from the brake system pressure (see at least para.[0064], “controlling the hydraulic pressure supply device 100 and valves 54, 60, 221a, 221b, 221c, 221d, 222a, 222b, 222c, 222d, 232, 233, 243, and 250 on the basis of hydraulic pressure information and pedal displacement information”); 
e) an electrohydraulic (see at least para.[0012], “hydraulic pressure using a piston which is operated by means of an electrical signal”) pressure provision device (see at least para.[0065], “a hydraulic pressure supply unit 110”) which is connected to the pressure modulation unit (see supra) and to the pressure medium reservoir (see at least para.[0073], “reservoir 30”) and which outputs the brake system pressure to the pressure modulation unit (see at least para.[0064], “a hydraulic control unit 200 configured with first and second hydraulic circuits 201 and 202, each of which is provided at two wheels, and controlling a hydraulic pressure flow delivered to the wheel cylinder 40”) and which, for the compensation of its volume balance (see at least para.[0068], “volume that varies according to movement of the hydraulic piston 114”), draws in pressure medium from the pressure medium reservoir (see at least para.[0073], “first and second pressure chambers 112 and 113 may be respectively connected to the reservoir 30”); 
f) a first and a second pressure activation valve (see at least para.[0089], “The second control valve 232 and the third control valve 233”) for connecting the pressure provision device (see supra) to the pressure modulation device (see at least para.[0064], “hydraulic control unit 200”), 
wherein the pressure provision device comprises a double-acting piston-cylinder arrangement (see at least para.[0010], “hydraulic pressure supply device that is operated with double action”. Also, see at least para.[0012], “hydraulic pressure supply device configured to generate hydraulic pressure using a piston”), 
wherein a piston of the piston-cylinder arrangement separates two pressure spaces from one another (see at least para.[0012], “a first pressure chamber provided at one side of the piston… a second pressure chamber provided at the other side of the piston”), 
wherein a pressure build-up occurs in the first pressure space during a backward movement of the piston (see at least para.[0068], “a second pressure chamber 113 located at a rear side (in a backward movement direction, that is, a rightward direction of the drawing) of the hydraulic piston 114”) and occurs in the second pressure space during a forward movement of the piston (see at least para.[0068], “a first pressure chamber 112 located at a front side (in a forward movement direction, that is, a leftward direction of the drawing) of the hydraulic piston 114”), 
wherein during a brake pressure build-up by a forward stroke of the piston of the piston-cylinder arrangement in in the case of demand for a particularly high brake system pressure (see at least para.[0037], “an anti-lock brake system (ABS) is operated through the electric brake system”, wherein the Examiner has interpreted a “particularly high” brake pressure system to correspond to a brake pressure that would require an activation of an anti-lock brake, wherein it was well-known the art at the time of the invention that an anti-lock brake system activates based on higher brake demands), 
the activation valve is opened (see at least para.[0089], “control valve 233 opens the fourth hydraulic flow path 214, the oil in the second pressure chamber 113 may be delivered to the first and second hydraulic circuits 201 and 202 to apply a braking force”) and the first pressure space is hydraulically separated from the pressure medium reservoir (see at least para.[0090], “and blocks the oil from flowing from the first pressure chamber 112 to the reservoir 30… blocks the oil from flowing from the second pressure chamber 113 to the reservoir 30”), 
wherein the two pressure spaces are hydraulically connected to one another (see at least para.[0187], “a balance in pressure between the first pressure chamber 112 and the second pressure chamber 113 is accomplished”. Also, see at least para.[0188], “When the pressure in the second pressure chamber 113 is greater than that in the first pressure chamber 112, the hydraulic pressure in the second pressure chamber 113 is delivered to the first pressure chan1ber 112 to balance pressure”).
Kim does not expressly indicate an open-loop and closed-loop control unit. 
However, Knechtges (US Publication No. 2015/0344012) teaches open-loop and closed-loop control unit (see at least para.[0032], “the electronic control unit ECU is cyclically compared with the brake pressure requirement in order to control the brake pressure p by closed-loop or open-loop control”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Kim with the teachings of Knechtges to use a open-loop and closed-loop control unit in order to effectively determine brake pressure requirements in a brake system, as recognized by Knechtges in at least para.[0033].

Regarding claim 2, Kim teaches the two brake circuits (see at least para.[0136], “the first hydraulic circuit 201 and the second hydraulic circuit 202 may communicate with each other) are hydraulically connected to one another in a manner separable by a circuit separation valve (see at least para.[0136], “circuit balance valve 250”), 
and wherein, for the brake pressure build-up (see at least para.[0064], “controlling the hydraulic pressure supply device 100 and valves…250 on the basis of hydraulic pressure information”), the circuit separation valve is opened (see at least para.[0136], “circuit balance valve 250 is switched to an opened state to open the fifth hydraulic flow path 215 so that the first hydraulic circuit 201 and the second hydraulic circuit 202 may communicate with each other”).

Regarding claim 3, Kim teaches the second pressure space (see at least para.[0068], “a first pressure chamber 112”) is delimited by an end surface of the piston (see at least para.[0068], “hydraulic piston 114”), and wherein the first pressure space is delimited by an annular surface of the piston (see at least para.[0068], “a first pressure chamber 112 located at a front side (in a forward movement direction, that is, a leftward direction of the drawing) of the hydraulic piston 114”. Also see at least Fig. 1, item 114, wherein the annular surface of the piston is directed towards the area 112). 

Regarding claim 4, Kim teaches the annular surface is delimited at the inside by a force transmission rod (see at least para.[0067], “drive shaft 133”) which runs partially in the first pressure space (see at least para.[0068], “a first pressure chamber 112 located at a front side (in a forward movement direction, that is, a leftward direction of the drawing) of the hydraulic piston 114”. Also see at least Fig. 1, item 114, wherein the drive shaft 133 runs at least partially into the pressure chamber 112 as the piston moves forward).

Regarding claim 6, Kim teaches the annular surface of the piston and the cross-sectional area of the force transmission rod are of different dimensions (see at least Fig. 1 of Kim, the drive shaft 133 and the annular surface of the piston 114 are of different dimensions).

Regarding claim 7, Kim teaches wherein a discharge valve (see at least para.[0091], “a third dump valve 243”) is arranged in a hydraulic connection of the first pressure space to the pressure medium reservoir (see at least para.[0091], “a third dump valve 243 may be installed at the bypass flow path to control an oil flow between the second pressure chamber 113 and the reservoir 30”).

Regarding claim 8, Kim teaches wherein the discharge valve is designed as a normally open 2/2 directional valve (see at least para.[0092], “third dump valve 243 may be configured with a solenoid valve capable of bidirectionally controlling an oil flow, and with a normally open type solenoid valve that is usually open and is closed when a closing signal is received from the ECU”).

Regarding claim 9, Kim teaches for the dissipation of brake system pressure (see at least para.[0168], “independently control operations of the motor 120 and each of the valves…243…to selectively deliver or discharge the hydraulic pressure”), the discharge valve is opened (see at least para.[0092], “third dump valve 243 may be configured with a solenoid valve capable of bidirectionally controlling an oil flow, and with a normally open type solenoid valve that is usually open and is closed when a closing signal is received from the ECU”).

Regarding claim 10, Kim teaches wherein the discharge valve is of analog design, and wherein the valve is activated in an analog fashion for the continuously variable dissipation of pressure see at least para.[0092], “third dump valve 243 may be configured with a solenoid valve capable of bidirectionally controlling an oil flow, and with a normally open type solenoid valve that is usually open and is closed when a closing signal is received from the ECU”, wherein the operation of the value using signals anticipates the recited “analog design”.

Regarding claim 11, Kim teaches for the active brake pressure build-up, the separation valves (see at least para.[0090], ”a first dump valve 241 and a second dump valve 242”) are closed (see at least para.[0090], “The dump valves 241 and 242 may be a check valve that…blocks in a reverse direction”).

Regarding claim 12, Kim teaches wherein the first pressure activation valve (42a) (see at least para.[0089], “third control valve 233”) connects the first pressure space (see at least para.[0068], “a second pressure chamber 113 located at a rear side (in a backward movement direction, that is, a rightward direction of the drawing) of the hydraulic piston 114”) to the pressure modulation device (see at least para.[0064], “a hydraulic control unit 200”), 
and wherein the second pressure activation valve (42b) (see at least para.[0089], “The second control valve 232”) connects the second pressure space (see at least para.[0068], “a first pressure chamber 112 located at a front side (in a forward movement direction, that is, a leftward direction of the drawing) of the hydraulic piston 114”) to the pressure modulation device (see at least para.[0064], “a hydraulic control unit 200”) and wherein, 
for the active brake pressure build-up (see at least para.[0182], “under a braking situation in which the hydraulic piston 114 is moved forward to apply a braking force”), at least one of the two pressure activation valves (42a, 42b) is opened (see at least para.[0185],  “the second control valve 232 and the third control valve 233 are switched to an opened state”).

Regarding claim 13, Kim teaches the first pressure activation valve is opened (see at least para.[0167], “the third control valve 233…switched to an opened state”) only during a backward stroke (see at least para.[0166] and Fig. 8, “while the hydraulic piston 114 is moved backward”).

Regarding claim 14, Kim teaches the second pressure activation valve (see at least para.[0165], “the second control valve 232 is switched to an opened state”) is opened only during a forward stroke (see at least para.[0164] and Fig. 7, “while the hydraulic piston 114 is moved forward”).

Regarding claim 15, Kim teaches during a forward stroke with surface switchover (see at least para.[0187], “through the second control valve 232 and the third control valve 233 which are in the opened state, and during this process, a balance in pressure between the first pressure chamber 112 and the second pressure chamber 113 is accomplished”. Also, see ta least Fig. 11, wherein both sides of the piston are used to achieve the balance between the first and second pressure chambers. Therefore, the Examiner has interpreted the recited “surface switchover” to mean that the opposing surfaces of the piston are used to balance the pressure in the first and second chambers), 
both pressure activation valves (42a, 42b) are opened (see at least para.[0187], “through the second control valve 232 and the third control valve 233 which are in the opened state”).

Regarding claim 16, Kim teaches A brake system having means (see at least para.[0047] and Fig. 1, “electric brake system 1”) for carrying out a method as claimed in any of the preceding claims claim 1 (see rejection of claim 1).

Regarding claim 17, the second pressure space (see at least para.[0068], “a first pressure chamber 112”) is delimited by an end surface of the piston (see at least para.[0068], “hydraulic piston 114”), and wherein the first pressure space is delimited by an annular surface of the piston (see at least para.[0068], “a first pressure chamber 112 located at a front side (in a forward movement direction, that is, a leftward direction of the drawing) of the hydraulic piston 114”. Also see at least Fig. 1, item 114, wherein the annular surface of the piston is directed towards the area 112). 

Regarding claim 18, Kim teaches for the dissipation of brake system pressure (see at least para.[0168], “independently control operations of the motor 120 and each of the valves…243…to selectively deliver or discharge the hydraulic pressure”), the discharge valve is opened (see at least para.[0092], “third dump valve 243 may be configured with a solenoid valve capable of bidirectionally controlling an oil flow, and with a normally open type solenoid valve that is usually open and is closed when a closing signal is received from the ECU”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication No. 2017/0144644) in view of Knechtges (US Publication No. 2015/0344012), as applied to claim 4 above, and further in view of Burgdorf (GB-2139721).
Regarding claim 5, Kim teaches the annular surface of the piston (see at least para.[0068], “hydraulic piston 114”. Also see at least Fig. 1, item 114, wherein the annular surface of the piston 114 is directed towards the area 112) and the cross-sectional area of the force transmission rod (see at least para.[0067], “drive shaft 133”, and Fig. 1, item 33). 
Kim does not expressly indicate the annular surface of the piston and the cross-sectional area of the force transmission rod are of the same dimensions. As seen in Fig. 1 of Kim, the drive shaft 133 and the annular surface of the piston 114 are of different dimensions. 
However, the Examiner asserts that the limitations “are of the same dimensions” amounts to nothing more than changing the size/proportions of the drive shaft 133 with respect to the annular surface of the piston 114 taught by Kim, wherein the sole difference between the claimed invention and the prior art Kim are the relative dimensions. The claimed invention would not perform or operate differently than the prior art invention, therefore, the claimed invention is not patentably distinct from the prior art invention. See MPEP 2144.04, section IV, part A.
Furthermore, Burgdorf teaches that the modification of dimensions was already know in the art at the time of the invention. Specifically, Burgdorf teaches the annular surface of the piston (see page 2, line 43, “piston”) and the cross-sectional area of the force transmission rod (see page 2, line 42, “push rod”) are of the same dimensions (see page 2, lines 42-43, “the push rod has the same diameter as the smaller piston stage so that a simplification of manufacture results”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Kim in view of Knechtges with the teachings of Burgdorf to make the annular surface of the piston and the cross-sectional area of the force transmission rod of the same dimensions in order to simplify of manufacture of the piston and push rod, as recognized by Burgdorf in at least page 2, lines 42-43.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665